Citation Nr: 1037904	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to a rating in excess of 20 percent for status 
post posterior spinal fusion at L4-S1 prior to May 9, 2006, and 
in excess of 40 percent after May 9, 2006.

3.  Entitlement to an effective date earlier than June 9, 2000, 
for the award of service connection for status post posterior 
spinal fusion at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.D. IV, S.J.D., A.Y., G.T.M, and P.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1982 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2003 and May 2007 by 
the Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that service connection was established for a L4-
S1 spinal fusion in an April 2002 rating decision and that 
service connection was established for radiculopathy to the left 
and right lower extremities in a February 2003 rating decision.  
The Veteran was notified of the assigned ratings and effective 
dates and the RO accepted correspondence dated in September 2003 
as a timely notice of disagreement from the assigned effective 
date for the award of service connection for L4-S1 spinal fusion.  
The Veteran did not submit a timely notice of disagreement for 
the assigned compensation level for these disabilities and the 
rating decisions as to those matters are final.  The claim of the 
Veteran's representative that VA regulations pertaining to 
disabilities of the spine effective prior to September 23, 2003, 
are applicable in this case as a result of a continuing claim has 
been noted, but in light of the foregoing, will not be further 
addressed.  

VA records show that on May 9, 2006, the Veteran requested 
entitlement to an increased rating for his L4-S1 spinal fusion 
disability.  A 20 percent disability rating was continued in a 
May 2007 rating decision.  The Veteran subsequently perfected an 
appeal as to this matter.  The RO granted an increased 40 percent 
for this disability effective from May 9, 2006, in a May 2007 
rating decision.  As higher schedular evaluations are possible, 
the issue of entitlement to increased ratings remains before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
issue on the title page of this decision has been revised to 
reflect the matters for appellate review.

The issue of entitlement to an effective date earlier than 
May 9, 2006, for the award of a total disability rating 
based upon individual unemployability has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Erectile dysfunction was not manifest during active service, 
is not shown to have developed as a result of an established 
event, injury, or disease during active service, and is not shown 
to have developed as a result of a service-connected disability.

3.  Service-connected status post posterior spinal fusion at L4-
S1 prior to May 9, 2006, was manifested by no more than forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees.

4.  Service-connected status post posterior spinal fusion at L4-
S1 after May 9, 2006, is manifested by no more than forward 
flexion of the thoracolumbar spine less than 30 degrees.

5.  An effective date for the award of service connection for L4-
S1 spinal fusion was assigned from June 9, 2000.

6.  There is no evidence of any earlier unadjudicated formal or 
informal claim as to this matter.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
military service, nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for a rating in excess of 20 percent for status 
post posterior spinal fusion at L4-S1 prior to May 9, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009).

3.  The criteria for a rating in excess of 40 percent for status 
post posterior spinal fusion at L4-S1 from May 9, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009).

4.  The criteria for an effective date earlier than June 9, 2000, 
for the award of service connection for spinal fusion at L4-S1 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in February 2006, July 2006, and October 2006.  
Those letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes the Veteran's service 
treatment records, VA treatment and examination records, Social 
Security Administration (SSA) records, lay statements, and the 
Veteran's testimony in support of his claims.  The Veteran has 
identified no existing evidence requiring additional VA 
assistance.  Although the Veteran testified in September 2001 
that he had received treatment for his back disorder at VA 
medical facilities soon after service, a January 2003 VA report 
noted that all available sources of evidence had been exhausted 
and that additional medical records for the period from July 1986 
to March 1999 were unavailable.  The Board finds that further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
dated in August 2006, March 2007, April 2007 and November 2009 
are adequate as they are predicated on a substantial review of 
the record and medical findings and consider the Veteran's 
complaints and symptoms.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and regulations 
and to move forward with the claims would not cause any prejudice 
to the appellant.

Service Connection Claim
Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

In this case, a review of the record reveals service treatment 
records are negative for complaint, treatment, or diagnosis for 
erectile dysfunction.  The Veteran's May 1986 discharge 
examination revealed a normal clinical evaluation of the 
genitourinary system.  

In statements and personal hearing testimony in support of his 
claim the Veteran asserted that he had erectile dysfunction 
problems that began after his back injury in service and which 
gradually increased in severity.  He stated he believed his 
erectile dysfunction was related to his back disability because 
the symptoms of it progressed as his back symptoms increased in 
severity.  At his personal hearing in April 2010 he testified, in 
essence, that his VA medical care providers had been unable to 
determine the cause for his erectile dysfunction and that he had 
stopped seeking treatment for this disorder since he received no 
improvement using Viagra.

VA treatment records dated in December 1995 show magnetic 
resonance imaging (MRI) revealed a disc protrusion at L4-5.  
There was no evidence of incontinence nor neurologic 
genitourinary symptoms.  Records dated in December 1995 also 
noted the Veteran reported that he was sexually active.  VA 
treatment reports dated show the Veteran complained of erectile 
dysfunction in April 2002 and that his medication for 
hypertension had been changed secondary to erectile dysfunction.  

VA examination in April 2007 noted the Veteran's medical history 
included hypertension with a diagnosis provided in 2000 and 
surgeries in 2001 and 2002 for L4-S1 herniated nucleus pulposus 
with radiculopathy.  The Veteran reported that his erectile 
dysfunction began almost immediately after his back injury in 
1986 and that his symptoms become most prominent after his 
marriage in 1987 with a slow worsening over time.  He stated he 
was successful obtaining full erections with climaxing on 
approximately 20 percent of his attempts.  He reported no 
improvement with Viagra and stated he had declined implant 
surgery.  He noted that certain blood pressure medication had 
exacerbated his erectile dysfunction and that he had discontinued 
the use of diuretics.  He complained that pain from his right hip 
during intercourse affected his ability to be successful in 
completing intercourse, but not due to lack of an erection.  He 
reported his libido was good and that if he took muscle relaxants 
he was generally more successful.  The examiner noted there was 
decreased sensation throughout the groin and thighs, but that the 
Veteran's erectile dysfunction was not related to complaints in 
the 1980's or to his spine disability. 

Based upon the evidence of record, the Board finds that erectile 
dysfunction was not manifest during active service, is not shown 
to have developed as a result of an established event, injury, or 
disease during active service, and was not incurred as a result 
of a service-connected disability.  The medical evidence of 
record includes no indication of an erectile dysfunction prior to 
April 2002 and that the Veteran's complaints at that time were 
associated with his antihypertensive medication.  Service 
connection has not been established for hypertension and there is 
no indication that it is service related.  The April 2007 VA 
examiner's opinions are persuasive that the Veteran's erectile 
dysfunction was not incurred as a result of an injury in the 
1980's nor that it was incurred or aggravated by his service-
connected spine disability.  These opinions are shown to have 
been provided based upon a thorough review of the evidence of 
record.  

Although the Veteran reported he had some erectile dysfunction 
during and soon after service, the Board finds his statements are 
inconsistent his service medical reports and with statements of 
medical history he provided to his VA medical care providers in 
December 1995.  The overall evidence in this case shows the 
Veteran has an erectile disorder that developed many years after 
his release from active service and there is no probative 
evidence of symptoms related to this disorder having continued 
since active service.  The Federal Circuit has held that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

While the Veteran may believe that he has an erectile dysfunction 
as a result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  For the reasons provided, the Board 
finds that the Veteran's claim for entitlement to service 
connection for erectile dysfunction must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.

Increased Rating Claim
Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 
38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

The Spine
5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5241 
   
Spinal fusion    

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

 Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59 
(2009).

                  
38 C.F.R. § 4.71, Plate V (2009).

The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2009).  "[F]unctional loss due to pain is to 
be rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

The regulations also provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral disc 
syndrome.  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral 
the rating should include the application of the bilateral 
factor.  38 C.F.R. § 4.124a (2008).  If the Veteran does not at 
least meet the criteria for a zero percent rating under either of 
those codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

VA regulations provide that the effective date of an evaluation 
and award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2009).  An earlier 
effective date may be assigned when it is factually ascertainable 
that an increase in disability occurred and the claim for 
increase was received within one year from that date, but 
otherwise the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

Factual Background and Analysis

Service treatment records show the Veteran was treated for low 
back strain.  His May 1986 report of medical history at discharge 
noted a history of low back pain associated with lifting a pool 
table.  

VA treatment records dated in January 1995 show the Veteran 
complained of a one year history of right leg weakness.  The 
diagnosis was possible L4 nerve root lesion.  A December 1995 
report noted an MRI scan revealed a disc protrusion at L4-5.  It 
was noted there was a long history of low back pain with 
occasional right leg numbness and radicular symptoms.  Hospital 
reports show he underwent laminectomy and spinal fusion in May 
2000 and L4-5 spinal fusion in June 2001.  VA examination in 
February 2002 included diagnoses of a herniated disc at L4-L5, 
post L4 laminectomy, and L4-S1 spinal fusion.  The Veteran 
complained of constant low back pain exacerbated by walking and 
attempting to get up.  It was noted that he was currently 
unemployed.  The examiner noted there was moderate tenderness to 
deep palpation over the mid lumbar spine.  There was 5/5 motor 
strength.  Range of motion studies revealed flexion limited by 
pain and stiffness at 20 degrees, extension limited by pain and 
stiffness at 20 degrees, lateral bending limited to 25 degrees, 
bilaterally, and full rotation to 30 degrees, bilaterally.  

SSA records show that disability benefits were awarded for 
discogenic and degenerative back disorders with no other 
established disabilities.  It was noted that the disability began 
in May 2000.

An April 2002 rating decision established service connection for 
L4-S1 spinal fusion.  Staged disability ratings were assigned of 
100 percent rating from June 9, 2000, 60 percent rating from 
August 1, 2000, 100 percent from June 10, 2001, and 40 percent 
from August 1, 2001.  In a February 2003 rating decision the RO 
noted that new VA medical evidence had been received and that in 
accordance with changes in VA regulations pertaining to 
disabilities of the spine separate service connection ratings 
were established for radiculopathy of the right and left lower 
extremities.  Separate 20 percent disability ratings were 
assigned for each lower extremity and a 20 percent rating was 
assigned for limitation of motion of the lumbosacral spine.  A 
timely appeal from the assigned compensation ratings was not 
received.  

VA treatment records dated in March 2003 noted the Veteran walked 
with an antalgic gait. Range of motion studies revealed flexion 
to 20 degrees with minimal pain, extension to 5 degrees with 
pain, and lateral flexion to 5 degrees with minimal pain.  A 
March 30, 2006, neurology consultation noted the Veteran flexed 
at the waist to about 30 degrees.  

On May 9, 2006, the Veteran requested entitlement to an increased 
rating.  He submitted correspondence requesting an increased 
rating for his back disability in June 2006.  In an August 2006 
statement, J.G., stated she had been the Veteran's neighbor for 
years and that she had noticed his health slowly decline.  She 
stated that she and her husband helped him wash his clothing and 
that he was not able to sit for more than a short period of time 
when he came over to socialize.  

VA peripheral nerve examination in July 2006 revealed bilateral 
radiculopathies, right greater than left.  The examiner noted 
that strength testing to the lower extremities was somewhat 
difficult because of discomfort.  Strength appeared symmetric at 
4+/5 at the hip flexors and in dorsiflexion.  There was no 
atrophy and muscle tone was normal.  There were no tremors.  
Sensory examination revealed L5 nerve root distribution loss, 
bilaterally.  Reflexes were hypoactive throughout, trace at the 
knees, and appeared absent at the ankles.  It was noted that he 
had difficulty arising from a chair, that he was flexed forward, 
and that he used using a cane while walking.  

On VA spine examination in August 2006 the Veteran complained of 
constant low back pain with radiation down the buttocks into the 
thighs.  He stated he received very mild relief of his symptoms 
with Vicodin and that he used a cane for ambulation.  He denied 
any incapacitating episodes or bladder or bowel incontinence.  He 
reported he was unable to stand or sit for prolonged periods of 
time and that occasionally he required help in activities of 
daily living.  The examiner noted he walked with an antalgic 
gait.  He was able to toe and heel raise.  Range of motion 
studies revealed flexion limited by pain and stiffness to 
60 degrees, extension limited by pain and stiffness to 20 
degrees, and right and left lateral bending and rotation to 15 
degrees with mild discomfort.  There was mild tenderness to 
palpation along the paraspinal musculature, but no evidence of 
spasm.  Quadriceps, hamstrings, dorsiflexion, plantar flexion, 
and extensor hallucis longus function was 5/5.  There was 
symmetrical 1+ deep tendon reflexes of the patella and Achilles 
tendon.  The patellar tendon reflexes were somewhat difficult to 
elicit.  There was good sensation to the superficial and deep 
peroneal nerves.  Straight leg raise testing was negative.  X-ray 
examination revealed no evidence of hardware failure.  The 
diagnosis was mild low back pain with radiculopathy, post 
posterior spinal fusion, with bilateral foraminal stenosis.  The 
examiner noted ranges of motion during passive, active, and 
repetitive motion were the same with no additional functional 
impairment due to pain weakness, fatigability, incoordination, or 
flare-ups.  There were no incapacitating episodes or radiation of 
pain and no other neurologic findings or effect on usual 
occupation or daily activities.  

A March 2007 VA spine examination report noted the Veteran 
complained of constant low back pain with occasional leg pain.  
He stated he used a TENS unit and Vicodin for pain relief.  He 
stated he used a cane when walking any distance.  It was noted he 
described no incapacitating episodes or bladder or bowel 
incontinence.  The examiner noted he walked with a normal-
appearing gait.  He was able to toe and heel raise.  Range of 
motion studies revealed flexion limited by pain and stiffness to 
55 degrees, extension limited by pain and stiffness to 20 
degrees, right and left lateral bending to 20 degrees, and twist 
right and left to 20 degrees with mild pain at that level.  There 
was mild tenderness to palpation along the lower left paraspinal 
musculature, but no evidence of spasm.  Quadriceps, hamstrings, 
dorsiflexion, plantar flexion, and extensor hallucis longus 
function was 5/5.  Deep tendon reflexes were difficult to elicit, 
but appeared to be 1+ and symmetrical.  Straight leg raise 
testing was negative.  There was no muscle atrophy.  The 
diagnosis was mild low back pain with intermittent radiculopathy, 
status-post posterior spinal fusion at L4-S1.  The examiner noted 
ranges of motion during passive, active, and repetitive motion 
were the same with no additional functional impairment due to 
pain weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes or radiation of pain and no other 
neurologic findings or effect on usual occupation or daily 
activities.  It was the examiner's opinion that the Veteran could 
no perform work requiring heavy lifting more than 20 pounds, but 
that he could perform desk-type work.

On his VA neurological disorders examination in March 2007 the 
Veteran complained of constant low back pain and intermittent 
radiation of pain and numbness down into the legs.  He stated he 
had total numbness to the right leg and lateral numbness to the 
left.  Prolonged sitting and standing aggravated his low back 
pain.  The examiner noted that motor examination was limited 
because of complaints of pain.  There was some probable 4+/5 mild 
hip flexor weakness.  Dorsiflexion and plantar flexion was 5-/5 
with some give-way weakness related to pain.  There was no 
evidence of atrophy or fasciculations.  Fine movements were 
intact.  There were no tremors.  Reflexes were 1+ at the knees, 
and absent at the ankles.  His gait was mildly wide based.  It 
was noted that he was hunched and flexed and that he had 
difficulty walking on heels and toes.  The examiner stated that 
in general the Veteran's pain and radiculopathy would interfere 
with any employment that required prolonged lifting more than 20 
pounds or running or standing more than 15 minutes.  It was 
noted, however, that he was not unemployable because employment 
involving desk-type work was possible.  

On VA examination in November 2009 the examiner noted the Veteran 
ambulated with the use of a cane and that he was unsteady without 
the stabilizing effect of the cane.  He complained of pain 
extending down into the legs.  There was paraspinous tenderness 
to palpation without evidence of muscle spasm.  Range of motion 
of the thoracolumbar spine was markedly limited with forward 
flexion to 30 with pain at that level, extension to 15 degrees 
with pain at that level, right and left lateral flexion to 20 
degrees with stiffness at that level, and right and left rotation 
to 20 degrees with stiffness at that level.  Straight leg raise 
testing was positive at 20 degrees.  Deep tension reflexes were 
hyperreactive.  There was no evidence of clonus, pathological 
reflexes, or bowel or bladder symptomatology.  The examiner noted 
ranges of motion during passive, active, and repetitive motion 
were the same with no additional functional impairment due to 
pain weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes or radiation of pain and no other 
neurologic findings or effect on usual occupation or daily 
activities.  The diagnosis was symptomatic degenerative joint 
disease, postoperative times two with fusion, stabilization 
implant, and radiculopathy.

In statements and personal hearing testimony he stated his pain 
was due to his back problem not in his legs.  He reported there 
were times when he had to remain in bed for days before his pain 
was relieved.  He testified that he had severe pain when he woke 
up in the mornings and he had fallen 30 to 40 times due to pain 
and weakness.  At his April 2010 hearing he testified that he 
could not bend over too much because of his back disability, but 
reported that he could bend to approximately five degrees.  He 
stated he was taking medication which dulled his pain symptoms.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected status post posterior spinal fusion 
at L4-S1 prior to May 9, 2006, was manifested by no more than 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees.  An August 2006 VA 
examination revealed flexion limited by pain and stiffness to 
60 degrees with no additional functional impairment due to pain 
weakness, fatigability, incoordination, or flare-ups.  It was 
also noted that there had been no incapacitating episodes 
associated with the service-connected back disability.  The Board 
finds the August 2006 VA examination findings are based upon a 
thorough evaluation of the Veteran's low back impairment and 
adequately considered all of the Veteran's symptoms.  There was 
no indication that the Veteran's forward flexion of the 
thoracolumbar spine had been any more severely limited in the 
year prior to his claim.

Although the Veteran contends that a higher rating was warranted, 
there is no factually ascertainable evidence of forward flexion 
of the thoracolumbar spine less than 30 degrees, including as a 
result of pain and dysfunction, within the one year period prior 
to May 9, 2006.  There is no probative evidence demonstrating 
that during the applicable period for this appeal prior to May 9, 
2006, that the Veteran experienced any incapacitating episodes 
requiring bedrest prescribed by a medical care provider as a 
result of his back disability.  Therefore, entitlement to an 
evaluation in excess of 20 percent for status post posterior 
spinal fusion at L4-S1 prior to May 9, 2006, must be denied.  

The Board also finds that the Veteran's service-connected status 
post posterior spinal fusion at L4-S1 from May 9, 2006, is 
manifested by no more than forward flexion of the thoracolumbar 
spine less than 30 degrees.  On range of motion studies during a 
March 2007 VA spine examination flexion was limited by pain and 
stiffness to 55 degrees.  The examiner found there was no 
additional functional impairment due to pain weakness, 
fatigability, incoordination, or flare-ups and that there had 
been no incapacitating episodes.  The November 2009 VA examiner 
noted range of motion of the thoracolumbar spine was markedly 
limited with forward flexion to 30.  Although the Veteran 
contends that a higher rating is warranted, he testified at his 
April 2010 hearing that he had some forward flexion motion.  The 
Board notes that there is no evidence of ankylosis of the 
thoracolumbar spine and no evidence of incapacitating episodes 
requiring bedrest prescribed by a medical care provider as a 
result of his back disability.  Therefore, the claim for 
entitlement to an evaluation in excess of 40 percent for status 
post posterior spinal fusion at L4-S1 from May 9, 2006, must be 
denied.  

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  The 
service-connected spine limitation of motion disorder is 
adequately rated under the available schedular criteria and the 
objective findings of physical impairment are well documented.  
There is no evidence of thoracolumbar spine ankylosis nor medical 
evidence of incapacitating episodes due to the service-connected 
low back disability.  It significant to note that separate 
ratings have been established for the Veteran's neurologic 
symptoms as a result of his back injury and that a total 
disability rating was established effective from May 9, 2006, as 
a result of his combined service-connected disabilities.  The 
Board finds the overall evidence of record is not indicative of a 
marked interference with employment beyond that contemplated by 
the assigned schedular rating as a result of the service-
connected back disability.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); see also Thun v. Peake, 22 Vet. App. 111 
(2008).  The preponderance of the evidence in this case is 
against the Veteran's claim for a higher rating.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, 
however, that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

In statements and personal hearing testimony provided in support 
of his claim the Veteran reported that he had attempted to submit 
service connection claim in 1986 and 1991.  He asserted he was 
refused proper treatment for his back injury and that his claims 
were mishandled.  In his August 2006 VA Form 9 he stated that he 
had advised the medical center that he was seeking treatment and 
a VA claim for his back disorder.  He asserted that constructive 
notice of his claim should be accepted.

A review of the available record shows that the Veteran sought VA 
dental treatment in December 1986 and that in September 1991 he 
applied for and received VA treatment for a throat irritation and 
right shoulder pain.  He also applied for VA medical treatment in 
January 1995.  An application for VA service connection 
compensation benefits for a low back injury was first received on 
June 9, 2000.  In an April 2002 rating decision the RO 
established service connection for L4-S1 spinal fusion effective 
from June 9, 2000.

Based upon the evidence of record, the Board finds that an 
effective date for the award of service connection for L4-S1 
spinal fusion earlier than June 9, 2000, is not warranted.  There 
is no evidence of any earlier unadjudicated formal or informal 
claim seeking service connection for a back disability and the 
Veteran's applications for VA medical treatment may not be 
reasonably construed as seeking service connection for a low back 
disorder.  See also 38 C.F.R. § 3.157 (2009).  The Board notes 
that the Court has held that the mere presence of a disability 
does not establish intent on the part of a veteran to seek 
service connection for that condition.  KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Although the Veteran claims that he submitted earlier service 
connection claims that were, in essence, mishandled by VA, he has 
provided no evidence in support of this specific claim.  There is 
no probative evidence indicating VA received any earlier claim 
seeking service connection compensation for a low back 
disability.  Absent any evidence that the proper development and 
adjudication procedures were not followed in this case, the 
regularity of the administrative process must be presumed.  The 
Court has held that in the absence of clear evidence to the 
contrary, the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Therefore, the claim for entitlement to an earlier effective date 
for the award of service connection for L4-S1 spinal fusion must 
be denied.  The preponderance of the evidence in this case is 
against the Veteran's claim.


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to a rating in excess of 20 percent for status post 
posterior spinal fusion at L4-S1 prior to May 9, 2006, and in 
excess of 40 percent from May 9, 2006, is denied.

Entitlement to an effective date earlier than June 9, 2000, for 
the award of service connection for status post posterior spinal 
fusion at L4-S1 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


